DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted on are being considered by the examiner.
Drawings
The drawings were received on 22 April 2022.  Figures 6a and 6b of these drawings are acceptable while figures 4a, 4b and 5 are unacceptable.
The drawings are objected to because details of figs 4a, 4b and 5 are illegible.  Figure 5 especially has unreadable numbers on the axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 contains the trademark/trade name Irganox.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe N,N′-(hexane-1,6-diyl)bis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propanamide] and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Lubkowitz et al. (U.S. Publication No. 2008/0296487, hereinafter Lubkowitz).
	With respect to Claim 1, Lubkowitz discloses [see fig 1 unless otherwise noted] a high throughput gas chromatographic system for analysis of an additive in a polymer, comprising:
   an inlet [200] through which a sample of the polymer is injected;
   a column [300] to which the sample injected from the inlet is introduced;
   a splitter [700] for distributing the sample introduced into the column, to a flame ionization detector [500] and a mass spectrometer [600];
   a first restrictor [D1] which is a path through which the sample moves between the splitter [700] and the flame ionization detector [600];
   a second restrictor [D2] which is a path through which the sample moves between the splitter [700] and the mass spectrometer [600];
   wherein the mass spectrometer is for qualitative analysis of the sample [see para 43]; and
   wherein the flame ionization detector is for quantitative analysis of the sample, [see para 50] and
   wherein the high throughput gas chromatographic system is configured to simultaneously perform qualitative analysis and quantitative analysis of the sample.  See para 64.
	With respect to Claim 2, Lubkowitz discloses that the column is a high-temperature analytical column capable of analyzing at 350 °C to 450 °C. See para 46, 430°C.
	With respect to Claim 3, Lubkowitz discloses further comprising a constant pressure makeup gas supply [PCM] connected to the splitter [700] and for supplying a makeup gas [helium] to the mass spectrometer via the second restrictor [D2].  See para 45. 
	With respect to Claim 4, Lubkowitz discloses that a ratio of an amount of the sample supplied to the first restrictor to an amount of the sample supplied to the second restrictor is from 10:90 to 90:10.  Para 45 shows approximately 50:50.
	With respect to Claim 5, Lubkowitz discloses that a ratio of a length of the first restrictor to a length of the second restrictor is 3.5: 96.5 to 76.8: 23.2.  The ratio of lengths is directly proportional to the ratio of supplied gas, thus 1:1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schabron (U.S. Patent No. 4576917, hereinafter Schabron) in view of Lubkowitz.
	With respect to Claim 6, Schabron discloses a high-temperature analysis method for qualitative and quantitative analysis of an additive in a polymer [column 1, lines 15-30], comprising:
   (i) dissolving a polymer sample containing an additive with 50 mL of a first solvent [column 5, line 58, decalin] relative to 1 g of the sample [See column 6, lines 40] to form a sample solution ;  
   (ii) precipitating the sample of the solution of (i) with a second solvent [water] relative to 1 g of the sample to form a precipitate [column 5, line 60] and filtering the precipitate to separate into the sample and a solution containing the additive; and
   (iii) performing qualitative analysis and quantitative analysis of the solution containing the additive simultaneously by using a high throughput gas chromatographic (GC) system [column 6, line 13].
	Schabron does not disclose between 5 and 40ml of the first solvent, the amount of the second solvent or the gas chromatograph system according to claim 1.
	One having ordinary skill in the art would know that the precise amounts of solvents needed depend upon the specific polymer, additives and solvents used, and would therefore seek to find the optimal amounts through routine experimentation.  
	Lubkowitz discloses the gas chromatograph system according to claim 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lubkowitz’s chromatograph for the method of Schabron for the benefit of being able to precisely analyze the additive.  
	With respect to Claim 7, the combination of Lubkowitz and Schabron disclose that the qualitative analysis and the quantitative analysis of the solution containing the additive in the high throughput gas chromatographic (GC) system of step (iii) is carried out by using a column for high-temperature analysis at 350 °C to 450 °C.  [see Lubkowitz para 46, 430 °C].
	With respect to Claim 8, Schabron discloses that the polymer sample is polyethylene [column 5, line 50].
	With respect to Claim 9, Schabron discloses that the additive is a Lubkowitzricant.  Decalin is a Lubkowitzricant
	With respect to Claim 10, Schabron discloses that the additive is Irganox®.  See column 5, line 53.
	With respect to Claim 11, Schabron discloses that chloroform, methanol and ethanol are common polymer solvents and thus it would be obvious to try using them as solvents for the additive analysis.  See column 1, line 40-44.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855